DETAILED ACTION
This communication is in response to applicant’s arguments/remarks which is filed September 10, 2021. 
 
Claims 1-40 are now pending in the application.

Response to Arguments
 
  In view of applicant’s amendment to amend the Specification for the Cross-Reference section, therefore, examiner has withdrawn the objection of the Specification.
  
Applicant submits an Electronic Terminal Disclaimer to overcome the rejection of the Claims Under the Doctrine of Double Patenting.  The Terminal Disclaimer is approved on September 10, 2021. Therefore, examiner withdraws the Double Patenting rejection.
  
Applicant's remarks and argument to the rejected claims are insufficient todistinguish the claimed invention from the cited prior arts or overcome the rejection of said claims under 35 U.S.C. 103 as discussed below. Applicant's argument with respect to the pending claims 1-40, filed September 10, 2021, have been fully considered, but they are not persuasive for at least the following reasons.
In response to Applicant's argument that the reference does not teach or reasonably suggest the functionality upon which the Examiner relies for the rejection. The Examiner first emphasizes for the record that the claims employ a broader in scope than the Applicant's required to interpret the claim limitations in terms of their broadest reasonable interpretations while determining patentability of the disclosed invention. See MPEP 2111. In other words, the claims must be given their broadest reasonable interpretation consistent with the specification and the interpretation that those skilled in the art would reach. See In re Hyatt, 211 F.3d 1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000), In re Cortright, 165 F.3d 1353, 1359, 49 USPQ2d 1464, 1468 (Fed. Cir. 1999), and In re American Academy of Science Tech Center, 2004 WL 1067528 (Fed. Cir. May 13, 2004). Any term that is not clearly defined in the specification must be given its plain meaning as understood by one of ordinary skill in the art. See MPEP 2111.01. See also In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989), Sunrace Roots Enter. Co. v. SRAM Corp., 336 F.3d 1298, 1302, 67 USPQ2d 1438, 1441 (Fed. Cir. 2003), Brookhill- Wilk 1, LLC v. Intuitive Surgical, Inc., 334 F.3d 1294, 1298 67 USPQ2d 1132, 1136 (Fed. Cir. 2003). The interpretation of the claims by their broadest reasonable interpretation reduces the possibility that, once the claims are issued, the claims are interpreted more broadly than justified. See In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541,550-551 (CCPA 1969). Also, limitations appearing in the specification but not recited in the claim are not read into the claim. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Therefore, the failure to significantly narrow definition or scope of the claims and supply arguments commensurate in scope with the claims implies the Applicant intends broad interpretation be given to the claims. 
Estes et al. discloses receiving, from a user device associated with a first address, a request associated with a user account of a premises service; and determining, based on a correspondence between the first address and the second address, an association between the premises device and the user account (i.e. to obtain services from the internal network system (121) (i.e. a service provider), the mobile device client process sends and receives information packets over the communication channels, the mobile device (i.e. the device) makes a circuit-switched connection to router 112 using a modem connected to router 112, and sends the packets over the modem connection. In another embodiment, the mobile device (102) makes a connection to the Internet at some other point and transfers packets from that point to router 112 over the Internet (column 7 line 50 to column 8 line 10; column 5 lines 63 to column 6 lines 4; see Figures 1 and 2A). The voice ID server receives from the AAA server 116 data indicating an address for establishing voice a connection with the mobile device. For example, the data indicates a telephone number for a wireless telephone. In the illustrated embodiment, the data also includes a unique identification for the mobile device if different from the address (i.e. the device address of the device). In step 434, the voice ID server causes a voice connection to be established based on the address provided. For example, the voice ID server causes a telephone call to be placed to the telephone number of the wireless telephone. In the illustrated embodiment, the voice router 114 places the call in response to a request over the intranet 110 from the voice ID server (i.e. receiving, from a user device associated with a first address, a request associated with a user account of a premises service; and determining, based on a correspondence between the first address and the second address, an association between the premises device and the user account) (column 17 lines 34 to 54; see Figures 2A, 2B and 4C) in order to verity that a certain user controls a certain mobile device and then allowing access by that device to protected services.
 Furthermore, Bedingfield, Sr. et al. disclose that causing, based on a correspondence between the first address and the second address, communication between the premises device and one or more of a computing device located at the premises or the user device (i.e. that mobile electronic device 512 (i.e. a computing device located at the premises) may represent a wireless communication device, a portable media player, an imaging device, a multimedia display device, or a mobile device with various combined features. Personal computer 404 and mobile electronic device 512 are shown configured to execute remote control emulation 510-1 and 510-2, respectively. Remote control emulation 510 may represent executable instructions to emulate functionality provided by a dedicated remote control, such as RC 128 (see FIG. 2). In certain embodiments, remote control emulation 510 may provide functionality, such as, but not limited to: alphanumeric text input, configurable menu control, configurable control elements, storage of user preferences, and access to MCDN servers and MCDN account data. For example, remote control emulation 510 may be configured to access and display user settings for an MCDN account) (column 9 lines 11 to 46; see Figures 5 and 6) in order to control the multimedia content by the user at the customer premises equipment gateway. 

Since no substantial amendments have been made and the Applicant's arguments are not persuasive, the claims are drawn to the same invention and the text of the prior art rejection can be found in the previous Office Action. Therefore, the Examiner maintains that the references 

   Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
 
Claims 1-5, 7-9, 21-25 and 27-29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Saylor et al. (US# 7,113,090) in view of Estes et al. (US# 7,158,776).

 	Referring to claim 1, Saylor et al. disclose a method (column 2 lines 20 to 44; see Figures 1 to 5) comprising:
 when an alarm situation is detected, a local control panel 120 or other similar device may communicate to a central security network 130 of the present invention. Control panels 120 may serve as a link between an alarm system (for each property, personal property, individual, or combination) and a central security network of the present invention. Communication may be established through various mediums.  Central security network 130 may process the alarm situation. User profile information may be retrieved from user database 140. User database 140 may contain user information, such as profile information, user preferences, contact information, special instructions and/or other information. User profile information may include one or more receiving, from a premises device located at a premises, data indicative of a second address associated with the premises device) (column 8 lines 34 to 60; see Figure 1).
However, Saylor et al. did not explicitly disclose receiving, from a user device associated with a first address, a request associated with a user account of a premises service; and determining, based on a correspondence between the first address and the second address, an association between the premises device and the user account.
In the same field of endeavor of a control communication system, Estes et al. teach that to obtain services from the internal network system (121) (i.e. a service provider), the mobile device client process sends and receives information packets over the communication channels, the mobile device (i.e. the device) makes a circuit-switched connection to router 112 using a modem connected to router 112, and sends the packets over the modem connection. In another embodiment, the mobile device (102) makes a connection to the Internet at some other point and transfers packets from that point to router 112 over the Internet (column 7 line 50 to column 8 line 10; column 5 lines 63 to column 6 lines 4; see Figures 1 and 2A). The voice ID server receives from the AAA server 116 data indicating an address for establishing voice a connection with the mobile device. For example, the data indicates a telephone number for a wireless telephone. In the illustrated embodiment, the data also includes a unique identification for the mobile device if different from the address (i.e. the device address of the device). In step 434, the voice ID server causes a voice connection to be established based on the address provided. For example, the voice ID server causes a telephone call to be placed to  receiving, from a user device associated with a first address, a request associated with a user account of a premises service; and determining, based on a correspondence between the first address and the second address, an association between the premises device and the user account) (column 17 lines 34 to 54; see Figures 2A, 2B and 4C) in order to verity that a certain user controls a certain mobile device and then allowing access by that device to protected services.
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to recognize the need having the mobile device is configured to match of a device address of the touchscreen device based on request for access to the network application taught by Estes et al. in the personal security network where an individual’s system connected to a central security network of Saylor et al. because configuring the identification uniquely associated with the mobile device to determine to grant access on the network to the user would protect the mobile device from unauthorized user in the central security network.

Referring to claim 2, Saylor et al. in view of Estes et al. disclose the method of claim 1, Estes et al. disclose that prior to enabling the user ID account, requests for authentication from the firewall process indicating the user ID are denied by the AAA server 116. After enabling the user ID account, requests may be granted, depending on step 260, described below. In the illustrated embodiment, Tu is the time the AAA database is enabled for authentication of the user ID associated with the employee ID.  Control then passes to step 210 to determine the unique ID of the mobile device making a data request. (i.e. wherein receiving the request associated with the user account for the premises service comprises receiving a request to enable a service associated with the premises device) (column 11 lines 9 to 18; see Figures 1, 2C and 2D).

Referring to claim 3, Saylor et al. in view of Estes et al. disclose the method of claim 1, Estes et al. disclose that obtaining a first identification and second identification within a specified time interval makes confidently practical the technique of verifying that a certain user controls a certain mobile device, and then allowing access by that device to protected services.
(i.e. wherein receiving the data indicative of the second address comprises receiving an indication that the premises device is one or more of waiting for activation, waiting for association with the user account, installed at the premises, or located at the premises) (column 13 lines 46 to 57; see Figure 3A).

Referring to claim 4, Saylor et al. in view of Estes et al. disclose the method of claim 1, Saylor et al. disclose that user may register various types of security devices (i.e. the premises devices), including those associated with property 110, personal property 112 and/or individuals 114 (i.e. a security device) with the central security network 130 of the present invention. Alarm situations may be detected by a control panel 120, 122, 124 associated with and preferably local to each security device and/or system (e.g., property, personal property, individual, or combination) (i.e. wherein the premises device comprises one or more of a computing device, a hardware device, a gateway device, an interface device, a network device, a control device, a security device, or an automation device) (column 5 line 63 to column 6 line 8; column 6 lines 44 to 61; see Figure 1).

Referring to claim 5, Saylor et al. in view of Estes et al. disclose the method of claim 1, Estes et al. disclose that the wireless mobile device (102) such as cellular telephone (i.e. wherein the user device comprises one or more of a computing device, a personal computer, a device comprising a web client, a mobile device, a mobile phone, or a personal digital assistant device) (column 5 lines 21 to 22; see Figure 1).

Referring to claim 7, Saylor et al. in view of Estes et al. disclose the method of claim 1, Saylor et al. disclose that subscription interface 20 is also used to create a subscriber list by adding one or more subscribers to a service. Users or system administrators having access to VSS 16 may add multiple types of subscribers to a service such as a subscriber from either a static recipient list (SRL) (e.g., addresses and groups) or a dynamic recipient list (DRL) (i.e. wherein the first address is associated, by a wireless router located at the premises, with the premises device) (column 18 lines 58 to column 19 line 34; see Figures 11 and 12A); and Estes et al. disclose that the unique identification is a permanent IP address assigned to the device; but the IP address is not used if the mobile device uses temporary IP addresses, such as those assigned by Dynamic Host Control Protocol (DHCP) (i.e. and wherein the second address is associated, by the wireless router, with the user device) (column 7 lines 50 to 67; see Figure 2A).

Referring to claim 8, Saylor et al. in view of Estes et al. disclose the method of claim 1, Saylor et al. disclose that Address handling module 1615 comprises one or more interface that enable a system administrator to control the address (e.g., the telephone number) where voice services content is to be delivered. The may be set by the system administrator using address handling module 1615. According to one embodiment, address handling module 1615 comprises wherein the first address corresponds with the second address based on one or more of: the first address and the second address being provisioned in a common source network, or the first address being the same as the second address) (column 20 line 24 to column 21 line 5).

Referring to claim 9, Saylor et al. in view of Estes et al. disclose the method of claim 1, Saylor et al. disclose that users may also have the option of inserting comments to be passed on to the authorities (or other emergency entity) should the central security network need to contact them. For example, if an ailing or elderly person hits their panic button, the central security network may call 911 (or other emergency unit) and pass on pertinent health information (i.e. wherein the premises service comprises one or more of a security service, an automation service, an elder care service, or a health service) (column 11 lines 29 to 34; see Figure 2).

Referring to claims 21-25 and 27-29, Saylor et al. in view of Estes et al. disclose a device, the claims 21-25 and 27-29 same in that the claims 1-5 and 7-9 already addressed above therefore claims 21-25 and 27-29 are also rejected for the same obvious reasons given with respect to claims 1-5 and 7-9 respectively.

Claims 6, 10-20, 26 and 30-40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Saylor et al. (US# 7,113,090) in view of Estes et al. (US# 7,158,776) as applied to claims 1 and 21, and further in view of Bedingfield, Sr. et al. (US# 8,885,552).

Referring to claims 6 and 26, Saylor et al. in view of Estes et al. disclose the method and the device of claims 1 and 21, however, Saylor et al. in view of Estes et al. did not explicitly disclose further comprising causing, based on the association between the premises device and the user account, communication between the premises device and one or more of a computing device located at the premises or the user device.
 In the same field of endeavor of a control communication system, Bedingfield, Sr. et al. teach that mobile electronic device 512 (i.e. a computing device located at the premises) may represent a wireless communication device, a portable media player, an imaging device, a multimedia display device, or a mobile device with various combined features. Personal computer 404 and mobile electronic device 512 are shown configured to execute remote control emulation 510-1 and 510-2, respectively. Remote control emulation 510 may represent executable instructions to emulate functionality provided by a dedicated remote control, such as RC 128 (see FIG. 2). In certain embodiments, remote control emulation 510 may provide functionality, such as, but not limited to: alphanumeric text input, configurable menu control, configurable control elements, storage of user preferences, and access to MCDN servers and MCDN account data. For example, remote control emulation 510 may be configured to access and display user settings for an MCDN account (i.e. causing, based on the association between the premises device and the user account, communication between the premises device and one or more of a computing device located at the premises) (column 9 lines 11 to 46; see Figures 5 and 6) in order to control the multimedia content by the user at the customer premises equipment gateway. 
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to recognize the need having the mobile electronic device is configured to execute remote 

Referring to claim 10, Saylor et al. disclose a method (column 2 lines 20 to 44; see Figures 1 to 5) comprising:
 when an alarm situation is detected, a local control panel 120 or other similar device may communicate to a central security network 130 of the present invention. Control panels 120 may serve as a link between an alarm system (for each property, personal property, individual, or combination) and a central security network of the present invention. Communication may be established through various mediums.  Central security network 130 may process the alarm situation. User profile information may be retrieved from user database 140. User database 140 may contain user information, such as profile information, user preferences, contact information, special instructions and/or other information. User profile information may include one or more of name, identification information, address information, and other profile information. User preferences may include mode of communication, order of communication, contact information and other preferences (i.e. receiving, from a premises device located at a premises, data indicative of a second address associated with the premises device) (column 8 lines 34 to 60; see Figure 1).

In the same field of endeavor of a control communication system, Estes et al. teach that to obtain services from the internal network system (121) (i.e. a service provider), the mobile device client process sends and receives information packets over the communication channels, the mobile device (i.e. the device) makes a circuit-switched connection to router 112 using a modem connected to router 112, and sends the packets over the modem connection. In another embodiment, the mobile device (102) makes a connection to the Internet at some other point and transfers packets from that point to router 112 over the Internet (column 7 line 50 to column 8 line 10; column 5 lines 63 to column 6 lines 4; see Figures 1 and 2A). The voice ID server receives from the AAA server 116 data indicating an address for establishing voice a connection with the mobile device. For example, the data indicates a telephone number for a wireless telephone. In the illustrated embodiment, the data also includes a unique identification for the mobile device if different from the address (i.e. the device address of the device). In step 434, the voice ID server causes a voice connection to be established based on the address provided. For example, the voice ID server causes a telephone call to be placed to the telephone number of the wireless telephone. In the illustrated embodiment, the voice router 114 places the call in response to a request over the intranet 110 from the voice ID server (i.e. receiving, from a user device associated with a first address, a request associated with a user account of a premises service) (column 17 lines 34 to 54; see Figures 2A, 2B and 4C) in 
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to recognize the need having the mobile device is configured to match of a device address of the touchscreen device based on request for access to the network application taught by Estes et al. in the personal security network where an individual’s system connected to a central security network of Saylor et al. because configuring the identification uniquely associated with the mobile device to determine to grant access on the network to the user would protect the mobile device from unauthorized user in the central security network.
In the same field of endeavor of a control communication system, Bedingfield, Sr. et al. teach that mobile electronic device 512 (i.e. a computing device located at the premises) may represent a wireless communication device, a portable media player, an imaging device, a multimedia display device, or a mobile device with various combined features. Personal computer 404 and mobile electronic device 512 are shown configured to execute remote control emulation 510-1 and 510-2, respectively. Remote control emulation 510 may represent executable instructions to emulate functionality provided by a dedicated remote control, such as RC 128 (see FIG. 2). In certain embodiments, remote control emulation 510 may provide functionality, such as, but not limited to: alphanumeric text input, configurable menu control, configurable control elements, storage of user preferences, and access to MCDN servers and MCDN account data. For example, remote control emulation 510 may be configured to access and display user settings for an MCDN account (i.e. causing, based on a correspondence between the first address and the second address, communication between the premises device and one or more of a computing device located at the premises or the user device) 
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to recognize the need having the mobile electronic device is configured to execute remote control emulation in the mobile electronic device to communicate with the local wireless router taught by Bedingfield, Sr. et al. in the personal security network where an individual’s system connected to a central security network of Saylor et al. in view of Estes et al. because configured to execute remote control emulation in the mobile electronic device to communicate with the local wireless router would provide a secure way to control from a remote location in the remote control of multimedia content network.

Referring to Claim 11, Saylor et al. in view of Estes et al. and Bedingfield, Sr. et al. disclose the method of claim 10, Bedingfield, Sr. et al. teach that mobile electronic device 512 (i.e. the computing device located at the premises) may represent a wireless communication device, a portable media player, an imaging device, a multimedia display device, or a mobile device with various combined features. Personal computer 404 and mobile electronic device 512 are shown configured to execute remote control emulation 510-1 and 510-2, respectively. Remote control emulation 510 may represent executable instructions to emulate functionality provided by a dedicated remote control, such as RC 128 (see FIG. 2). In certain embodiments, remote control emulation 510 may provide functionality, such as, but not limited to: alphanumeric text input, configurable menu control, configurable control elements, storage of user preferences, and access to MCDN servers and MCDN account data. For example, remote control emulation 510 may be configured to access and display user settings for an MCDN wherein causing communication between the premises device and one or more of the computing device located at the premises or the user device comprises activating the premises device to enable the premises service) (column 5 lines 42 to 64; column 9 lines 11 to 46; see Figures 2, 5 and 6).

Referring to Claim 12, Saylor et al. in view of Estes et al. and Bedingfield, Sr. et al. disclose the method of claim 10, Bedingfield, Sr. et al. teach that mobile electronic device 512 (i.e. the computing device located at the premises) may represent a wireless communication device, a portable media player, an imaging device, a multimedia display device, or a mobile device with various combined features. Personal computer 404 and mobile electronic device 512 are shown configured to execute remote control emulation 510-1 and 510-2, respectively. Remote control emulation 510 may represent executable instructions to emulate functionality provided by a dedicated remote control, such as RC 128 (see FIG. 2). In certain embodiments, remote control emulation 510 may provide functionality, such as, but not limited to: alphanumeric text input, configurable menu control, configurable control elements, storage of user preferences, and access to MCDN servers and MCDN account data. For example, remote control emulation 510 may be configured to access and display user settings for an MCDN account.  Incoming multimedia signals received by MHD 125 may be compressed and/or encrypted, digital or analog, packetized for delivery over packet switched embodiments of access network 130(i.e. a server device located external to the premises)  or modulated for delivery over cable-based access networks (i.e. wherein causing communication between the premises device and one or more of the computing device located at the premises or the user device comprises causing, via a server device located external to the premises, communication between the premises device and the user device) (column 5 lines 42 to 64; column 9 lines 11 to 46; see Figures 4, 5 and 6).

Referring to Claim 13, Saylor et al. in view of Estes et al. and Bedingfield, Sr. et al. disclose the method of claim 10, Bedingfield, Sr. et al. teach that mobile electronic device 512 (i.e. the computing device located at the premises) may represent a wireless communication device, a portable media player, an imaging device, a multimedia display device, or a mobile device with various combined features. Personal computer 404 and mobile electronic device 512 are shown configured to execute remote control emulation 510-1 and 510-2, respectively. Remote control emulation 510 may represent executable instructions to emulate functionality provided by a dedicated remote control, such as RC 128 (see FIG. 2). In certain embodiments, remote control emulation 510 may provide functionality, such as, but not limited to: alphanumeric text input, configurable menu control, configurable control elements, storage of user preferences, and access to MCDN servers and MCDN account data. For example, remote control emulation 510 may be configured to access and display user settings for an MCDN account.  The remote control 128 may be operable to configure remote viewing of multimedia content, and/or to activate remote viewing of multimedia content (i.e. wherein causing communication between the premises device and one or more of the computing device located at the premises or the user device comprises causing activation of the premises device to detect and communicate with the computing device at the premises) (column 5 lines 42 to 64; column 9 lines 11 to 46; see Figures 4, 5 and 6).

Referring to Claim 17, Saylor et al. in view of Estes et al. and Bedingfield, Sr. et al. disclose the method of claim 10, Bedingfield, Sr. et al. teach that wherein the mobile computing device (512) comprises an interface device (column 9 lines 11 to 46; see Figures 5 and 6).

Referring to claims 30-33 and 37, Saylor et al. in view of Estes et al. and Bedingfield, Sr. et al. disclose the device, the claims 30-33 and 37 same in that the claims 10-13 and 17 already addressed above therefore claims 30-33 and 37 are also rejected for the same obvious reasons given with respect to claims 10-13 and 17, respectively.

Referring to claims 14-16, 18-20, 34-36 and 38-40, Saylor et al. in view of Estes et al. disclose the method and the device, the claims 14-16, 18-20, 34-36 and 38-40 same in that the claims 3-5 and 7-9 already addressed above therefore claims 14-16, 18-20, 34-36 and 38-40 are also rejected for the same obvious reasons given with respect to claims 3-5 and 7-9, respectively.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).   
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM V NGUYEN whose telephone number is 571-272-3061.  The examiner can normally be reached on 8:00AM-5:00PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114.  The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/NAM V NGUYEN/
Primary Examiner, Art Unit 2684